IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE

CELLULAR DEVICE ASSIGNED CALL | Ga. nto, pstg-mi. 171
NUMBER (404) 983-4056 (Target Telephone —_ -____
1) and (504) 390-6445 (Target Telephone 2) |

THAT IS STORED AT PREMISES ‘ ) | Hiled Under Seal

- CONTROLLED BY AT&T WIRELESS

 

AFFIDAVIT IN SUPPORT OF
- AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Hennessee, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain cellular telephone assigned call number (404) 983-4056
(Target Telephone I “TT-1”)) and (504) 390-6445 (Target Telephone 2 (“TT-2”)), (the
“Target Cellular Devices”), that is stored at premises controlled by AT&T WIRELESS, a
wireless telephone service provider headquartered in Dallas, Texas. The information to be
searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require AT&T
to disclose to the government copies of the information further described in Section I of
Attachment B. Upon receipt of the information described in Section | of Attachment B,
government-authorized persons will review the information to locate items described in Section
I of Attachment B.

2. Iam a Task Force Officer with the Federal Bureau of Investigation (“FBI”), and
have been since May 2001. I have also been a police officer with the Chattanooga Police

Department (“CPD”) in Chattanooga, Tennessee since for approximately 24 years. During my

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 1of9 PagelD #: 2
tenure as an investigator assigned to narcotics and violent crime investigations, I have gained a
working knowledge of narcotics trafficking methods and techniques as well as violent crimes,
including armed bank robbery, kidnapping, firearms use, etc. | have been training to conduct
federal criminal investigations, particularly with respect to violent crime, locating and acquiring
evidence of criminal activity, including cellular telephones, and seizing evidence and assets
related to/derived from such criminal activity. | |

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrants and does not set

forth all of my knowledge about this matter.

4, Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of 18 U.S.C. § 1201 (Kidnapping) and 18 U.S.C. § 2113(a) (Bank Robbery) have been
committed by DANIEL CLAYTON BRYANT. There is also probable cause to search the

information described in Attachment A for evidence of these crimes as further described in

Attachment B.
PROBABLE CAUSE
5. The United States, including the F BI, is conducting a criminal investigation of

DANIEL CLAYTON BRYANT regarding possible violations of 18 U.S.C. §§ 1201 and 2113(a).

a. On April 4, 2019, at approximately 1253 hours, officers with the Chattanooga Police
Department responded to the Bank of America located at 3620 Tennessee Avenue,
Chattanooga, Tennessee, in response to a report of a kidnapping. Once on-scene, officers
made contact with the victim. The victim told officers that he had been taken against his
will and forced to withdraw thousands of dollars from his bank account, and provided
documentary evidence showing the transaction history proving the amount of money
withdrawn. The CPD violent crimes unit responded and further interviewed the victim.

b. The victim stated that on Monday, April 1, 2019, at approximately 1200 hours, he
2

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 2of9 PagelD#: 3
dropped his pickup truck at Mountain View Chevrolet to have the vehicle serviced. The
victim had recently purchased the truck at Mountain View Chevrolet after receiving a
substantial financial settlement resulting from severe on-the-job injuries that caused him
to have one leg amputated and left him paralyzed on one side. The victim was offered a
ride home by a Mountain View salesman identified by the victim as DANIEL

CLAYTON BRYANT.

c. After the victim got into BRYANT’s vehicle, BRYANT transported the victim against
his will to the Bank of America branch located on Gunbarrel Road in Chattanooga,
Tennessee. BRYANT threatened to-kill the victim and his. family if the victim did not
withdraw.money from the victim’s account. Over the course of two days, between April
1 and April 3, 2019, BRYANT held the victim against his will and transported him to
several bank branches in the Eastern District of Tennessee and elsewhere, forcing him to
withdraw money from his account under fear of death. As a result of this threat, the
victim did withdraw money from his accounts at the Bank of Tennessee, Gunbarrel Road
bank branch, as well as other bank locations, all of which were then federally insured by
the Federal Deposit Insurance Corporation (“FDIC”), totaling approximately $199,000 in
cash and cashier’s checks made out to BRYANT.

d. During the kidnapping, BRYANT took the victim across state lines to a hotel room in or
near Atlanta, Georgia, where BRYANT took the victim’s cell phone and credit cards, and
forced the victim to smoke crack cocaine, before returning the victim to Mountain View

Chevrolet on April 3, 2019.

e. On April 5, 2019, the FBI obtained bank records from Pinnacle Bank, in Nashville,
Tennessee, related to the deposit of cashier’s checks drawn upon the victim’s Bank of
America account and deposited into the account of BRYANT. As a result of this inquiry,
the FBI learned that on April 1, 2019, Bryant deposited $23,000 into his Pinnacle Bank
Account, which consisted of Bank of America Cashier’s Check, No. 119200117771,
issued from the Bank of America on Gunbarrel Road, Chattanooga, Tennessee, made out
to BRYANT, in the amount of $12,000.00 drawn from the victim’s account, plus $11,000
in cash. At the time he obtained the $12,000 cashier’s check, BRYANT also forced the
victim to withdraw $12,000 in cash from the victim’s Bank of America account. On
April 3, 2019, BRYANT deposited a Bank of America Cashier’s Check, No.
1271921701, issued from the Bank of America at Arbor Place Mall in Douglasville,
Georgia, made out to BRYANT, in the amount of $175,000 drawn from the victim’s

account into BRYANT’s Pinnacle Bank Account.

f. The FBI has been actively looking for BRYANT since April 4, 2019, the date the
kidnapping report was taken, but has been unable to locate him as of April 8, 2019. The
FBI has learned that BRYANT has been and is currently using two AT&T cellular
telephones: (404) 983-4056 and (504) 390-6445 (the Target Cellular Devices), and has
been using each of these phones to make numerous calls, including calling law
enforcement on April 4, 2019, contacting co-workers at Mountain View Chevrolet, and
calling other witnesses. On April 8, 2019, the FBI confirmed with AT&T that both of the

4
2

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 3of9 PagelD #: 4
Target Cellular Devices have been active during the period of the kidnapping and are still
active. Investigators believe BRYANT had these phones in his possession during the

period of the kidnapping.

In the undersigned’s experience, subscriber information, including toll data from numbers
obtained from numbers captured by pen registers, trap and trace devices and cell site data
has yielded information that is relevant and material to identifying the location of
criminal during the commission of a crime and is particularly useful in tracking a
criminal’s behavior during a criminal episode that occurred across state lines. The
undersigned submits that there is probable cause to believe that the suspect—DANIEL
CLAYTON BRYANT-—has committed violations of 18 U.S.C. §§ 1201 and 2113(a),
and was using and in possession of the Target Cellular Devices during the commission of
these offenses, and that there is probable cause to obtain the historical cell-site location
information for the period of the initial kidnapping and BRYANT’s subsequent evasion

of arrest: April 1, 2019, through April 9, 2019.

ga

6. In my training and experience, I have learned that AT&T Wireless is a company
that provides cellular telephone access to the general public. I also know that providers of
cellular telephone service have technical capabilities that allow them to collect and generate
information about the locations of the cellular telephones to which they provide service,
including cell-site data, also known as “tower/face information” or “cell tower/sector records.”
Cell-site data identifies the “cell towers” (i.e., antenna towers covering specific geographic
areas) that received a radio signal from the cellular telephone and, in some cases, the “sector”
(i.e., faces of the towers) to which the telephone connected. These towers are often a half-mile
or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to
or from that device. Accordingly, cell-site data provides an approximate location of the cellular
telephone but is typically less precise than other types of location information, such as E-911
Phase II data or Global Positioning Device (“GPS”) data.

7. Based on my training and experience, I know that AT&T Wireless can collect

cell-site data about the TARGET CELLULAR DEVICES. I also know that wireless providers

4

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 4of9 PagelD#:5
such as AT&T Wireless typically collect and retain cell-site data pertaining to cellular phones to
which they provide service in their normal course of business in order to use this information for
various business-related purposes.

8. Based on my training and experience, I know that wireless providers such as
AT&T typically collect and retain information about their subscribers in their normal course of
business. This information can include basic personal information about the subscriber, such as
name and address, and the method(s) of payment (such as credit card account number) provided
by the subscriber to pay for wireless telephone service. | also know that wireless providers such
as AT&T typically collect and retain information about their subscribers’ use of the wireless
service, such as records about calls or other communications sent or received by a particular
phone and other transactional records, in their normal course of business. In my training and
experience, this information may constitute evidence of the crimes under investigation because
the information can be used to identify the TARGET CELLULAR DEVICES?’ user or users and
may assist in the identification of co-conspirators and/or victims.

AUTHORIZATION REQUEST

9. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

10. I further request that the Court direct AT&T Wireless to disclose to the
government any information described in Section I of Attachment B that is within its possession,
custody, or control. Because the warrant will be served on AT&T, who will then compile the

requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 5of9 PagelD#: 6
11... L further-request thatthe Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may seriously jeopardize that investigation, including by
giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

~ Respectfully submitted,

LA acscher / Sc
MATTHEW HENNESSEE

TASK FORCE OFFICER
FEDERAL BUREAU OF INVESTIGATION

 

Subscribed and sworn to before me on fd foe. J g , 2019.

cf -

CHRISTOPHER H. SN&GER
UNITED STATES MAGISTRATE JUDGE

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 6of9 PagelD#: 7
ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the cellular telephone
assigned call number (404) 983-4056 (Target Telephone 1) and (504) 390-6445 (Target

Telephone 2), that are stored at premises controlled by AT&T Wireless (“the Provider”).

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 7 of 9 PagelD #: 8
ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. §.2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period April 1, —

2019 through April 9, 2019:

a. The following information about the customers or subscribers of the Account:

i.

il.

il.

iv.

vi.

Vii.

Names (including subscriber names, user names, and screen names):

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated

with those sessions;
Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), ‘Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier “MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (‘IMSI”), or International Mobile

Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

I

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 8o0f9 PagelD#: 9
vill. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

i. the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and
ii. information regarding the cell tower and antenna face (also known as
“sectors”) through which the communications were sent and received.
Il. Information to be Seized by the Government
All information described above in Section | that constitutes evidence of violations of 18
U.S.C. § 1201 (Kidnapping), 18 U.S.C. § 2113(a) (Bank Robbery) and evading law enforcement
involving DANIEL CLAYTON BRYANT during the period April | through April 3, 2019.
Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

2

Case 1:19-mj-00077-CHS Document 2 Filed 04/09/19 Page 9of9 PagelD #: 10
